Abatement Order filed January 3, 2019




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-00795-CV

                     IN RE CATHALEEN MONTELONGO

                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               257th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2013-48430

                                      ORDER

      On Monday, September 10, 2018, relator Cathaleen Montelongo filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Judy Warne, presiding judge of the 257th District Court of Harris County,
to reinstate the underlying case on the jury trial docket.

      Respondent ceased to hold the office of Judge of the 257th District Court of
Harris County, Texas, after the institution of this action. Therefore, we are required
to abate this mandamus proceeding to permit respondent’s successor, the Honorable
Sandra Peake, to reconsider the decision regarding relator’s request for relief. See
Tex. R. App. P. 7.2(b).

      This mandamus proceeding is abated until February 4, 2019, by which time
Judge Peake shall advise this court of the action taken on relator’s request. This court
will then consider a motion to reinstate or dismiss this proceeding, as appropriate.

                                   PER CURIAM




                                           2